IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-16-00060-CV

                                IN RE JANA BOOTH


                                  Original Proceeding



                                       ORDER

       Relator’s motion for temporary stay of proceedings is granted in part.           All

proceedings in the trial court are stayed until further order of the Court. The parties are,

however, permitted to reschedule and attend the mediation that was scheduled for March

11, 2016.

       If the parties agree to reschedule and attend the mediation, it must occur within

twenty-eight days of the date of this Order. No later than seven days after the mediation,

Relator’s counsel shall advise the Court in writing of the result of the mediation,

including whether an agreement was reached and if so, whether it resolves and thus

moots this original proceeding.
        If the parties cannot agree to participate in mediation in accordance with this

Order, Relator’s counsel is ordered to immediately advise the Court of that fact within

fourteen days of the date of this Order.



                                               PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed April 21, 2016
Do not publish




In re Booth                                                                      Page 2